Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (U.S. Patent No. 9,243,870) in view of Cheng (U.S. PG Publication No. 2015/0308787).
Regarding Claim 1, Teetzel discloses in Figures 1 and 7-8, an optical assembly configured to be mounted on a firearm (accessory rail 510 of weapon Col 5, lines 15-20), the optical assembly comprising: a plurality of flexure shafts 122, 142 and 136 (various threaded screws and set screws); an optical source configured to emit multiple radiation types ; and optics configured to allow the transmission of radiation from the optical source, wherein the plurality of flexure shafts are configured to mount the optics and optical source under tension and provide zero-play adjustment.
Teetzel discloses a night vision system that has optics (lenses and filters 220) allowing for transmission of radiation from an optical source, however does not explicitly disclose the optical source emitting multiple types of radiation. 
Cheng discloses an optical device mounted to firearm having a night vision system with various LEDs that emit infrared and visible light (Para 0036) for generating various lighting to suit the environment. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the source in Teetzel to emit various radiation types to suit the environment being used in. 
Regarding Claim 2, Teetzel discloses the optical assembly of claim 1, wherein at least one of the pluralities of flexure shafts comprises a main flexure 136 shaft that is fixed in a direction along the optical axis 214 of the optics and optical source.
Regarding Claim 7, Teetzel discloses in Figures 1 and 7-8, the optical assembly of claim 1, wherein the plurality of flexure shafts further comprise compound threaded adjustment systems.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (U.S. Patent No. 9,243,870) and Cheng (U.S. PG Publication No. 2015/0308787) and further in view of Sauter (U.S. PG Publication No. 2008/0043322). 
Teetzel does not explicitly disclose the optics further comprise Risley prisms wherein the Risley prisms are configured to steer the radiation from the optical source.
Sauter discloses the optics of a gun aiming and vision system as having a Riley prism to adjust the mission direction of the light (Para 0031, 0047). 
It would have been obvious to one of ordinary skill in the art to incorporate a Risley prism into the optical assembly of the system.  All the claimed elements in Teetzel and Cheng were known in the prior art and one skilled in the art could have combined the Risley prisms with the night vision system 200 as claimed with no change in their respective functions, and the combination would have yielded the predictable result adjust the light beam to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 9, Teetzel does not disclose the optical assembly of claim 1, wherein the radiation comprises illumination and aiming radiation.
Sauter discloses an optical system for a firearm for illumination or night vision and aiming radiation (Para 0005). 
It would have been obvious to one of ordinary skill in the art to incorporate illumination as well as aiming radiation into the optical assembly of the system 200.  All the claimed elements in Teetzel and Cheng were known in the prior art and one skilled in the art could have combined incorporated the optical system 200 for illumination or aiming system as claimed with no change in their respective functions, and the combination would have yielded the predictable result adjust the light beam to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (U.S. Patent No. 9,243,870) and Cheng (U.S. PG Publication No. 2015/0308787) and further in view of Nemeyer (U.S. Patent No. 9,395,066).
Teetzel does not disclose the multiple radiation sources comprise an array of
vertical cavity surface emitting lasers (VCSELs) each having fixed divergence.
Nemeyer discloses in Figures 1A-1B, a beam illuminator having VCSELS with
fixed divergence (a cone angle of about 120 degrees Col 3, lines 60-65, Col 4, lines 53-
56) for providing a broad flood illumination for military security applications (Col 1, lines
15-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of filing to incorporate VCSELS with a divergence angle into the lighting head 110
of Matthews for providing broad flood illumination for security or military applications.
Regarding Claim 14. Teetzel does not explicitly disclose the optical assembly of claim 1, further comprising at least one button configured to activate the optical source. 
In this case, selecting a given switch or button to activate the optical source to conserve a power source such as a batter would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 15, Teetzel discloses in Figures 9-11, the optical assembly 200 of claim 1, wherein the optical assembly 200 is configured to be mounted to a rail of a firearm (accessory Rail 510 Col 5, lines 15-20).


Allowable Subject Matter
Claims 3-4 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875